Case 1:17-cv-03273-TWP-DML Document 380 Filed 06/24/21 Page 1 of 2 PageID #: 3363




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  AMERICAN SENIOR COMMUNITIES, L.L.C.,                )
                                                      )
                Plaintiff,                            ) Case No.: 1:17-cv-3273-TWP-DML
                                                      )
         v.                                           ) Honorable Tanya Walton Pratt
                                                      )
  JAMES BURKHART, et al.,                             ) Honorable Debra McVicker Lynch
                                                      )
                Defendants.                           )

                                             ORDER

         This matter comes before the Court on the Joint Motion to Continue the Trial Date filed by

  plaintiff American Senior Communities L.L.C. (“ASC”) and defendants Gretchen Zoeller, GZ,

  LLC, and Daniel Benson. The Court, having considered the motion, finds that the motion should

  be GRANTED. The final pretrial conference set December 15, 2021 and jury trial set January 10,

  2022 (Dkt. 345) are now vacated. The final pretrial is rescheduled to February 8, 2022 at

  2:00 p.m. in Room 330 and the jury trial is rescheduled to March 7, 2022 at 9:00 a.m. in

  Room 344, Indianapolis, Indiana.
  APPROVED AS TO FORM:

   /s/ Kelly M. Warner                             /s/ Thomas W. Farlow__________
   Ronald S. Safer (pro hac vice)                  Thomas W. Farlow
   Kelly M. Warner (pro hac vice)                  Darren Andrew Craig
   Brian O’Connor Watson                           FROST BROWN TODD LLC
   RILEY SAFER HOLMES & CANCILA LLP                201 North Illinois Street, Suite 1900
   Three First National Plaza                      Indianapolis, Indiana 46204
   70 W. Madison Street, Suite 2900
   Chicago, Illinois 60602                         Attorneys for Gretchen Zoeller and GZ, LLC

   Attorneys for ASC                               /s/ Daniel Benson
                                                   Daniel Benson
                                                   11550 Ringer Road
                                                   Fishers, IN 46040

                                                   Pro Se Defendant
Case 1:17-cv-03273-TWP-DML Document 380 Filed 06/24/21 Page 2 of 2 PageID #: 3364




         SO, ORDERED.

         Date: 6/24/2021




  Service will be made electronically on all
  ECF-registered counsel of record via email
  generated by the Court’s ECF system.

  JAMES BURKHART
  15426-028
  Montgomery – FPC
  Inmate Mail/Parcels
  Maxwell Air Force Base
  Montgomery, AL 36112

  DANIEL BENSON
  11550 Ringer Road
  Fishers, IN 46040




                                               2
